IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-88,780-01


                  EX PARTE BRANDON KEITH ALEXANDER, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 2008F00128-A IN THE 5th DISTRICT COURT
                               FROM CASS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual

assault of a child under fourteen and sentenced to sixty years’ imprisonment. The Sixth Court of

Appeals affirmed his conviction. Alexander v. State, No. 06-10-00053-CR (Tex. App.—Texarkana

Dec. 9, 2010) (not designated for publication).

        Applicant contends, among other things, that his trial counsel rendered ineffective assistance

because he erroneously advised Applicant, as it pertained to his decision to reject a plea offer of

twenty-five years, that the trial court had the “option and availability to give him community
                                                                                                        2

supervision/probation,” and that he would be eligible for release to parole. Applicant further alleges

counsel gave him the same erroneous advice when he later advised Applicant to waive his right to

a jury at punishment. Last, Applicant alleges counsel rendered ineffective assistance at sentencing

when he failed to argue that Applicant’s young age and ineligibility for parole should be considered

as mitigating factors in the trial court’s assessment of punishment.

       Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999). In these

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial court

shall order trial counsel to respond to Applicant’s claim of ineffective assistance of counsel. The

trial court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d). In the

appropriate case, the trial court may rely on its personal recollection. Id.

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall make findings of fact and conclusions of law as to whether the

performance of Applicant’s trial counsel was deficient and, if so, whether counsel’s deficient

performance prejudiced Applicant. The trial court shall also make any other findings of fact and

conclusions of law that it deems relevant and appropriate to the disposition of Applicant’s claim for

habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all
                                                                                                   3

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: August 22, 2018
Do not publish